Citation Nr: 1759719	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  05-26 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a respiratory disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from June 1962 to August 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which is the Agency of Original Jurisdiction (AOJ) in this matter.  

The Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) at a January 2011 hearing conducted at the RO (a transcript of the hearing is included in the record).  

This case has been subject to multiple actions by the Board and by the U.S. Court of Appeals for Veterans Claims (Court).  Most recently, in April 2017, the Board remanded this matter for additional medical inquiry.  The case is again before the Board for further review.  The Board finds there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

The record in this matter consists entirely of electronic claims files and has been reviewed.  New and relevant evidence has not been added to the record since the most recent Supplemental Statement of the Case dated in October 2017.   


FINDING OF FACT

Respiratory disability was not incurred during service and is not attributable to service.  



CONCLUSION OF LAW

Respiratory disability was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

VA has a duty to notify and to assist the Veteran in the development of his claims.  The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs) and VA and private treatment records, have been obtained.  Moreover, the Veteran has undergone several VA examinations during the appeal period.  The most recent examination reports and opinions are adequate to address the claim decided below.       

VA afforded the Veteran the opportunity to give testimony before the Board in his own hearing, which he did in January 2011.  The VLJ who conducts a hearing must fulfill two duties under 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In the hearing, the VLJ noted the appellate issue decided herein and ensured clarification regarding the evidence that would support the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The Board finds that further action is unnecessary under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issue below.

II.  Service Connection for Respiratory Disability

The Veteran claims that he incurred respiratory disability during service as the result of exposure to asbestos while serving on a naval vessel, and as the result of exposure to herbicides while serving in the Republic of Vietnam.        

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

With regard to claims for service connection for asbestos-related diseases, there is no specific statutory or regulatory guidance.  McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  Nevertheless, the VA Adjudication Procedure Manual provides guidelines for claims from veterans who were exposed to asbestos while in service and developed a disease related to that asbestos exposure.  VA Adjudication Procedure Manual, M21-1, IV.ii.1.3.a (updated Oct. 27, 2015) (M21).  Claims based on exposure to asbestos require (1) a military occupational skill with exposure to asbestos or other exposure event associated with service sufficient to request an examination with medical opinion and (2) a diagnosed disability that has been associated with in-service asbestos exposure.  Occupational exposure is the most common cause of asbestosis, but the disorder can have other causes.  Id.   

The M21 provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is that the latent period for development of disease due to exposure to asbestos ranges from 10 to 45 or more years between first exposure and development of disease.  A clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  As to occupational exposure, exposure to asbestos has been shown in insulation and shipyard work, and others.

Further, VA regulations provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era (beginning on January 9, 1962 and ending on May 7, 1975) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307.  In such circumstances, service connection may be granted on a presumptive basis for any disease listed in 38 C.F.R. § 3.309(e).  The respiratory disabilities subject to this appeal are not among the disorders listed under 38 C.F.R. § 3.309 (e), however.  As such, it cannot be presumed that a respiratory disorder here is related to herbicides exposure.  Nevertheless, the Board will consider the direct service connection theory of entitlement for the Veteran's claim.  38 C.F.R. § 3.303; see also Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994), Ramey v. Brown, 9 Vet. App. 40, 44 (1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this matter, the evidence consists of STRs, private and VA treatment records, lay statements from the Veteran, and several VA compensation examination reports and opinions.  This evidence demonstrates that the Veteran has had during the appeal period the respiratory disabilities of asthma, chronic obstructive pulmonary disease (COPD), and granulomatous lung disease.  Private and VA medical evidence documents that the Veteran has been diagnosed with these disorders since the mid 2000s.  The record also indicates that the Veteran was exposed to asbestos and herbicides during service, as he has claimed.  His service personnel records indicate that he served onboard ships in the U.S. Navy, and that his military occupational specialty was that of an electrician's mate.  His records further indicate that he likely served in the engine room of the ships.  This indicates a likely exposure to asbestos in service.  Further, as the Board has recognized previously, the Veteran was also likely exposed to herbicides during service.  See 38 C.F.R. § 3.102.

The preponderance of the evidence indicates; however, that the Veteran's current respiratory disabilities were not incurred during service.  First, the evidence indicates that the Veteran did not experience a chronic respiratory disorder during service.  The STRs do not note any complaints, treatment, or diagnosis of a chronic respiratory disorder.  An undated STR notes a complaint of "fever, cold, and occasional coughing" along with sore joints.  The STR notes "? crepitant rales [left anterior] lung field."  But the STR also indicates a negative chest x-ray.  The remainder of the STRs is negative for respiratory problems.  And the August 1966 separation report of medical examination is negative for respiratory problems, while noting the chest and lungs as normal.  Further, the earliest evidence of record of respiratory problems is found in private and VA treatment records dated in the mid 2000s.  Pulmonary function testing conducted in early 2006 revealed severe obstructive lung disease while radiology testing revealed tiny pulmonary nodules and old granulomatous disease.  VA records dated in 2006 note the Veteran's complaints of shortness of breath and concerns about COPD and lung cancer (of which he has not been diagnosed).  These records are dated approximately 40 years following discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  Moreover, the Veteran indicates onset of chronic disability years following service.  In sum, from service discharge to the mid 2000s, the Veteran did not have a chronic respiratory disability.  The record does not document the existence of chronic respiratory disability during the Veteran's active service or for many years following service.  The preponderance of the evidence indicates that, for approximately 40 years following service, the Veteran did not have characteristic manifestations sufficient to identify a chronic disease entity involving the respiratory system.  See 38 C.F.R. § 3.303.     

Nevertheless, the ultimate question in this matter is not whether the Veteran had a lung disorder during service - it is whether, as the result of his asbestos and herbicides exposure during service, he later developed a chronic lung disorder.  The record contains several VA examination reports and opinions addressing this issue, all of which counter the Veteran's claim.  The majority has been subject to multiple Board decisions and Court remands - in short, these particular reports and opinions are not adequate evidence on which to decide this claim.  The Board, therefore, will not rely on these prior reports and opinions, which are dated in July 2011, May 2012, June 2014, and September 2014.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Instead, the Board has relied on medical commentary offered by a VA examiner in reports dated in November 2016 and May 2017.  These reports are dated since the Court's most recent remand in February 2016.  That remand was issued in response to a Joint Motion for Remand (JMR) challenging the Board's January 2015 decision.  

In the November 2016 and May 2017 reports, the VA examiner noted diagnoses of asthma, COPD, and healed granulomatous disease.  She stated that these disabilities were likely unrelated to service.  In support of her findings, she noted that STRs were negative for chronic respiratory disability.  She also stated that a causal link between asbestos and herbicides exposure, and the Veteran's respiratory diseases, does not exist.  In the reports, the examiner indicated that she had reviewed the claims file, and had examined and interviewed the Veteran.  As her opinion is based on the evidence of record and is explained, it is of probative value.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  Furthermore, the entirety of the evidence tends to support this examiner's view of the case - the STRs and post-service evidence indicate onset of disability many years after service and, consistent with the findings, the record is devoid of competent evidence indicating that the development of asthma, COPD, or granulomatous disease is caused by asbestos or herbicides exposure 40 years earlier.  See Maxson, supra.  In sum, the medical evidence countering the Veteran's claim preponderates against his claim.  See Gilbert and Alemany, both supra.  

In assessing this issue, the Board has considered certain of the Veteran's lay assertions regarding the nature of his respiratory disability.  As a lay witness, he is competent to report observable symptomatology such as difficulty breathing.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, on the issue of whether his disorders had their onset during service, or whether any of them were incurred in service, his lay statements are not of probative value.  The development of respiratory disability concerns internal pathology beyond a lay witness' capacity to observe.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Therefore, the lay assertions here are not medically significant.  The Veteran's theories as to how he believes he developed respiratory disability decades after service are not of evidentiary value.  As such, the preponderance of the evidence is against the lay assertions indicating incurrence during service.  See Alemany and Gilbert, both supra.  

Lastly, as indicated in the February 2016 JMR, the issue of aggravation has been implicated in this matter.  Specifically, the June 2012 VA opinion stated that, while asbestos exposure would not cause COPD, asbestos exposure could aggravate COPD.  See 38 U.S.C. §§ 1111, 1153.  This of course raises the issue of whether the Veteran had COPD at service entrance in June 1962 and, if so, whether the disorder worsened as the result of the asbestos exposure during service.  The Board finds that the evidence demonstrates that the Veteran did not have COPD when he entered service.  His June 1962 enlistment report of medical examination is negative for respiratory disability and indicates a normal clinical evaluation of the lungs and chest, including a normal chest x-ray.  In the June 1962 enlistment report of medical history, the Veteran noted a prior history of whooping cough, frequent colds, sinus problems, and the flu, but indicated "no" history involving chronic cough, chest pain, shortness of breath, or asthma.  Further, as detailed earlier, the evidence demonstrates onset of respiratory disability in the mid 2000s, over 40 years after service entrance - the medical evidence clearly shows this and the Veteran himself has indicated this.  Based on this evidence, the VA examiner who completed the November 2016 and May 2017 reports found that the Veteran did not have a preexisting respiratory disability at service entrance.  Thus, the evidence of record is clear that the Veteran's COPD would not have been aggravated during active duty from June 1962 to August 1966 - it did not exist during this timeframe.    

As the preponderance of the evidence is against the claim to service connection for respiratory disabilities (i.e., asthma, COPD, and granulomatous disease), the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  
38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for respiratory disability is denied. 




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


